                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

CIVIL ACTION NO: 4:17-CV-00160-JHM

JOSEPH J. SIMS                                                              PLAINTIFF

V.

ATRIUM MEDICAL CORP.                                                        DEFENDANT

                              MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Plaintiff’s Motion for Leave to File First Amended

Complaint. [DN 16]. Fully briefed, this matter is ripe for decision. For the following reasons, the

Plaintiff’s motion is GRANTED IN PART and DENIED IN PART.

                                         I. BACKGROUND

         In early 2015, Plaintiff Joseph J. Sims suffered a bilateral inguinal hernia in his lower

abdomen. On or about May 27, 2015, Dr. Anthony Kaiser performed a bilateral laparoscopic

hernia repair on Sims at Deaconess Health System in Evansville, Indiana. Dr. Kaiser used tacks

and two identical pieces of surgical mesh. The mesh was ProLite Mesh made by Defendant Atrium

Medical Corp. (“Atrium”). Following the initial surgery, Sims suffered chronic pain. After initial

efforts failed to resolve Sims’ chronic pain and other symptoms, Dr. Kaiser performed a

laparoscopic removal of one of the pieces of mesh on or about February 24, 2017, at the same

hospital in Evansville. Dr. Kaiser noted in his operative report that Sims suffered significant

adhesions of the mesh, eventually requiring cauterization of the mesh from Sims’ bone. Later, on

or about September 29, 2017, Dr. Kaiser performed an additional repair surgery during which he

removed more mesh which had adhered to Sims’ intestines. Despite both reparative surgeries,

Sims was unable to continue working at his job due to chronic pain and he remains unable to work

today.
       On December 14, 2017, Sims filed a Complaint alleging six causes of action against

Atrium—Negligence (Count I), Strict Products Liability (Count II), Negligence Per Se (Count III),

Breach of Implied Warranty (Count IV), Breach of Express Warranty (Count V), and Negligent

Misrepresentation (Count V). [DN 1]. Thereafter, Atrium filed a Motion to Dismiss stating that

Sims’ Complaint failed for three independent reasons: “(1) the ProLite Mesh Instructions for Use,

cited and relied upon by Plaintiff in the Complaint, contain the very warnings Plaintiff alleges

were not provided; (2) each of the claims asserted fails to satisfy the pleading standards articulated

in Twombly and Iqbal; and (3) Plaintiff cannot adequately plead causation.” [DN 8 at 2]. In

response, Sims refuted Atrium’s claims and requested that the Motion to Dismiss be denied, or, in

the alternative, that he be given leave to amend his Complaint. [DN 13]. Atrium replied, stating

that Sims’ failure to respond to arguments in the Motion to Dismiss constituted admissions and,

as such, granting leave to amend would be futile. [DN 14]. On July 16, 2018, the Court issued an

Order stating that Sims’ prior request for leave to amend was deficient and that if he wished to

amend his complaint “he must file a proper motion to amend and tender the proposed amended

complaint within 15 days of the entry of this order.” [DN 15 at 2]. The Order further stated that

the Court would not rule on Atrium’s Motion to Dismiss until it decided whether to allow the

amended complaint. On July 31, 2018, 15 days after the Court’s Order, Sims filed a Motion for

Leave to File First Amended Complaint and attached a Proposed Amended Complaint asserting

the same causes of action. [DN 16, 16-1]. Atrium responded on August 21, 2018, asserting that

Sims’ motion should be denied because Sims waived his arguments, amendment would cause

undue delay, and amendment would be futile. [DN 18].

                                     II. STANDARD OF REVIEW




                                                  2
       Upon a motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6),

a court “must construe the complaint in the light most favorable to plaintiffs,” League of United

Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007) (citation omitted), “accept all

well-pled factual allegations as true,” id., and determine whether the “complaint . . . states a

plausible claim for relief,” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Under this standard, the

plaintiff must provide the grounds for its entitlement to relief, which “requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007). A plaintiff satisfies this standard only when it “pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. A complaint falls short if it pleads facts

“merely consistent with a defendant’s liability” or if the alleged facts do not “permit the court to

infer more than the mere possibility of misconduct.” Id. at 679. Instead, “a complaint must contain

a ‘short and plain statement of the claim showing that the pleader is entitled to relief.’” Id. at 663

(quoting Fed. R. Civ. P. 8(a)(2)). “But where the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       If “matters outside the pleadings are presented to and not excluded by the court” when

ruling upon a motion under Rule 12(b)(6), the Federal Rules require that “the motion must be

treated as one for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d). This Rule does not

require the Court to convert a motion to dismiss into a motion for summary judgment every time

the Court reviews documents that are not attached to the complaint. Greenberg v. Life Ins. Co. of

Va., 177 F.3d 507, 514 (6th Cir. 1999). “[W]hen a document is referred to in the complaint and is

central to the plaintiff's claim . . . [,] the defendant may submit an authentic copy [of the document]




                                                  3
to the court to be considered on a motion to dismiss, and the court's consideration of the document

does not require conversion of the motion to one for summary judgment.” Id. (quotation omitted).

                                          III. DISCUSSION

   A. Motion to Dismiss for Failure to State a Claim

       Atrium challenged Sims’ Complaint and moved for dismissal under Fed. R. Civ. P.

12(b)(6) for failure to state a claim. [DN 8]. According to Atrium, Sims’ Complaint fails for the

three independent reasons stated above. [DN 8-1 at 2]. In response, Sims states that his claims

are sufficiently pled, and, in the alternative, asks the Court for leave to file an amended complaint.

[DN 13]. Sims filed a Motion for Leave to File an Amended Complaint, which if granted, would

make Atriums’ argument of lack of factual allegations moot. [DN 16]. As Sims filed a Motion

for Leave to File an Amended Complaint to cure any deficiencies in the original Complaint, the

Court must first address whether it will grant Sims’ Motion for Leave to File an Amended

Complaint. [DN 16].

   B. Motion to Amend

       A motion for leave to file an amended complaint is governed by Fed. R. Civ. P. 15(a)(2)

which states that “a party may amend its pleading only with the opposing party’s written consent

or the court’s leave.” A district court should freely grant a plaintiff leave to amend a pleading

“when justice so requires.” Fed. R. Civ. P. 15(a)(2). However, a district court may deny a motion

to amend where there is “undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, futility of amendment, etc.” Foman v.

Davis, 371 U.S. 178, 182 (1962).

       1. Waiver of Arguments




                                                  4
       In Atrium’s Response to Sims’ Motion to Amend, Atrium argues that the motion should

be denied “because amendment is futile where Plaintiff has waived opposition to Atrium’s

dismissal arguments by failing to address them in his response to Atrium’s motion to dismiss.”

[DN 18 at 2]. As per the Court’s July 16, 2018 Order, if the Court grants Sims’ Motion to Amend,

Atrium’s Motion to Dismiss will be moot. [DN 15]. As such, Sims’ response in his Opposition

to the Motion to Dismiss is of no consequence to his Motion to Amend. [DN 13].

       2. Undue Delay

       As further support for denial of the Motion for Leave to Amend, Atrium states that

“Plaintiff makes no effort to show how the publicly available medical literature, as well as adverse

event reporting, was not known to him at the time the original complaint was filed. This delay is

undue and compels denial of Plaintiff’s motion.” [DN 18 at 5]. “Ordinarily, delay alone, does not

justify denial of leave to amend.” Morse v. McWhorter, 290 F.3d 795, 800 (6th Cir. 2002).

However, “at some point ‘delay will become undue, placing an unwarranted burden on the court,

or will become prejudicial, placing an unfair burden on the opposing party.” TIG Ins. Co. v.

Hospital Corp. of America, 2014 WL 3118863, at *7 (W.D. Ky. July 7, 2014) (quoting Morse, 290

F.3d at 800 (6th Cir. 2002)) (internal quotations omitted). “Courts typically find undue delay in

cases that are post judgment . . . and in cases where discovery has closed and dispositive motions

deadlines have passed.” Id. (quoting Owners Insurance Co. v. Hutsell, 2014 WL 2460132, at *3

(E.D. Tenn. June 2, 2014)). Here, Atrium failed to show that undue delay occurred. Sims’ Motion

for Leave to File First Amended Complaint was filed prior to discovery and was within the

timeframe set by the Court’s July 16, 2018 Order. [DN 15]. Further, in the Proposed First

Amended Complaint, Sims does not assert any additional claims or rely on information that would




                                                 5
not otherwise have been available to Atrium. [DN 16-1]. As such, Atrium cannot articulate how

delay would cause them any prejudice. Accordingly, the undue delay argument fails.

       3. Futility of Amendment

       Finally, as support for denial of the Motion for Leave to Amend, Atrium argues that the

amendment of the counterclaim is futile. “A proposed amendment is futile if the amendment could

not withstand a Rule 12(b)(6) motion to dismiss.” Rose v. Hartford Underwriters Ins. Co., 203

F.3d 417, 420 (6th Cir. 2000) (internal citations omitted). As such, Sims’ proposed amended

complaint must contain sufficient factual matter, accepted as true, to “state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 554, 570 (2007)). Accordingly, the aforementioned standard of review is

applicable to this challenge.

               a. Count I – Negligence

       In Sims’ first count of his Proposed Amended Complaint, he alleges that Atrium was

negligent. To plead a plausible negligence claim in Kentucky, a plaintiff must establish that: (1)

Defendant owed a duty of care to Plaintiff; (2) Defendant breached its duty; and (3) the breach

proximately caused Plaintiff’s damages. Mullins v. Commonwealth Life Ins. Co., 839 S.W.2d 245,

247 (Ky. 1992). Sims alleges that Atrium owed a duty to individuals, including to himself, to

“exercise reasonable and ordinary care in the manufacture, design, packaging, labeling,

instructions, warning, sale, marketing, and distribution of the ProLite mesh, and to train surgeons

in how to properly implant the product in patients.” [DN 16-1 at 11]. Sims claims that Atrium

breached its duty “in the manufacture, design, packaging, labeling, warning, instructions, sale,

marketing, distribution, and recruitment and training of physicians to implant the ProLite product.”

[DN 16-1 at 12]. Although Sims combines these claims into one category, the Court notes that




                                                  6
these are separate causes of action and addresses those for which evidence is offered. See Mackay

v. Ford Motor Co., 2016 WL 8243167, at *2 (E.D. Mich. Jan. 25, 2016) (recognizing separate

causes of action for negligent design, negligent manufacture, and negligent failure to warn claims).

               i.      Negligent Design

       According to Sims, Atrium negligently designed its ProLite surgical mesh and, because of

the negligent design, he suffered extensive injuries and chronic pain. Sims alleges that Atrium

owed a duty to individuals, including himself to exercise reasonably and ordinary care in the design

of the ProLite mesh. [DN 16-1 at 11]. Further, Sim argues that Atrium breached its duty by failing

to design the ProLite mesh so as to avoid an unreasonable risk of harm. Specifically, Sims claims

Atrium was negligent in its design of the mesh because it produced the mesh with “hundreds of

polypropylene loops . . . [which] increase[] the intensity and duration of the inflammatory

response.” According to the Amended Complaint, the use of such material “in turn increases mesh

contracture, mesh migration, hernia recurrence, foreign body reaction, chronic severe pain, and

more.” [DN 16-1 at 13]. Sims alleges that Atrium was aware that the material used would cause

adverse reactions and employed the design “in reckless disregard for the safety of patients,

including Plaintiff.” [DN 16-1 at 14]. Finally, Sims’ alleges that the negligently designed product

caused him damage and that Atrium knew that the product presented an unacceptable risk to

consumers that would result in damage. [DN 16-1 at 15]. Despite Atrium’s arguments to the

contrary, viewing the amended complaint in the light most favorable to Sims, the Court finds that

the allegations are sufficient to withstand a motion to dismiss. As such, Sims’ motion to amend

as to this claim is GRANTED.

               ii.     Negligent Manufacturing




                                                 7
       Sims alleges that Atrium negligently manufactured its ProLite surgical mesh. With respect

to this claim, the Court finds that Sims has not included any factual allegations as to how Atrium

breached the duty of care as to manufacturing of ProLite surgical mesh or how the ProLite surgical

mesh deviated from Atrium’s intended design. See Bosch v. Bayer Healthcare Pharmaceuticals,

Inc., 13 F. Supp. 3d 730, 741–42 (W.D. Ky. Apr. 8, 2014) (dismissing negligent manufacture claim

because plaintiffs failed to “allege how their specific [intrauterine contraceptive] devices were

defective due to manufacturing” and otherwise failed to assert “any facts to support” their

conclusory allegations); see also Guidry v. Janssen Pharmaceuticals, Inc., 2016 WL 633673, at

*4 (E.D. La. Feb. 17, 2016) (dismissing manufacturing defect claim where plaintiff failed to allege

any facts as how the prescription she ingested deviated from the intended design). Consequently,

Sims’ motion to amend his negligent manufacture claim is DENIED.

               iii.   Negligent Failure to Warn

       Sims alleges that Atrium negligently failed to warn patients, the public, and medical

professionals about the gravity and severity of the risks associated with the use of its ProLite

surgical mesh. Specifically, Sims claims that Atrium owed a duty to individuals, including

himself, to exercise reasonable and ordinary care in the instructions and warnings of the ProLite

mesh. Further, Sims alleges that Atrium’s duty was breached by its willful failure to warn

physicians of the potential risks [DN 16-1 at 12–15], and the negligent failure to test and study

those associated risks. [DN 16-1 at 12, 14]. Finally, Sims’ alleges that the product caused him

damage—and that Atrium knew that the product presented an unacceptable risk to consumers that

would result in damage. [DN 16-1 at 14–15]. The Court finds that the allegations in the amended

complaint are sufficient to satisfy a motion to dismiss and Sims’ motion to amend as to this claim

is GRANTED.




                                                8
                b. Count II – Strict Products Liability

         Sims asserts three strict liability claims—Atrium’s surgical mesh was defective in design

and manufacture and Atrium failed to warn of the risk of injury caused by the surgical mesh.

Although Sims combines these claims into one category, the Court notes that these are separate

causes of action in Kentucky. See, e.g., CertainTeed Corp. v. Dexter, 330 S.W.3d 64, 79 (Ky.

2010).

         Under Kentucky law, to plead a plausible strict products liability claim, a plaintiff must

show: “(1) that there is a product, which is (2) in a defective condition unreasonably dangerous to

the user or consumer or his property, and (3) which reaches the user or consumer without

substantial change in the condition in which it is sold; (4) that the product is sold by one who is

engaged in the business of selling such a product which (5) results in physical harm to the ultimate

user or consumer or his property.” Radcliff Homes, Inc. v. Jackson, 766 S.W.2d 63, 68 (Ky. App.

1989) (internal quotations omitted). Further, a plaintiff must also “offer proof of an alternative,

safer design that is practicable under the circumstances.” Bosch, 13 F. Supp. 3d at 742 (citing

McCoy v. Gen. Motors Corp., 47 F. Supp. 2d 838, 840 (E.D. Ky. 1998)).

                i.     Design Defect

         Atrium first argues that, because of comment k to section 402A of the Restatement

(Second) of Torts, it is not subject to design defect liability, and thus the Court should deny Sims’

motion to amend for this subsection of Count II. Kentucky follows the Restatement (Second) of

Torts, including comment k to section 402A. Prather v. Abbott Labs., 960 F. Supp. 2d 700, 706

(W.D. Ky. 2013) (citing McMichael v. Am. Red Cross, 532 S.W.2d 7, 9–11 (Ky. 1975)). Comment

k “provides an exception to the general rule of strict liability for ‘apparently useful and desirable

product[s], attended with a known but apparently reasonable risk.’” Id. (quoting Restatement




                                                 9
(Second) of Torts § 402A cmt. k). Where comment k applies, a manufacturer’s liability is limited

to manufacturing defects and warning defects. See House v. Bristol-Myers Squibb Co., 2017 WL

55876 (W.D. Ky. Jan. 4, 2017) (acknowledging the feasibility of a manufacturing defect strict

products liability claim when applying comment k); Prather, 960 F. Supp. 2d at 706

(acknowledging the feasibility of a failure to warn strict products liability claim when applying

comment k).

       “In Kentucky, the scope of comment k is determined on a case-by-case basis.” Id. at 707

(citing Weiss v. Fujisawa Pharm. Co., 2006 WL 3533072, at *3 (E.D. Ky. Dec. 7, 2006). Because

the analysis under comment k is highly fact dependent, see Weiss, 2006 WL 3533072, at *4, and

the cases relied on by Atrium were addressing comment k in contexts different than on a motion

to dismiss, the Court declines at this stage to dismiss Sims’ strict liability design defect claim based

on comment k. House, 2017 WL 55876, at *3.

       Atrium also argues that Sims’ strict liability defective design allegations are deficient.

According to Atrium, Sims has not identified what aspect of the mesh’s design was allegedly

defective, instead simply “parrot[ing] the elements of a design-defect claim, utilizing buzz words

and phrases such as ‘in a defective and unreasonably dangerous condition,’ ‘unreasonably

dangerous and more dangerous than an ordinary consumer would expect,’ ‘without substantial

change in condition,’ ‘foreseeable risks exceeded the benefits associated,’ [and] ‘safer alternative

designs’ . . .” [DN 8 at 13]. Further, Atrium claims that Sims fails to allege how any defect in the

mesh’s design caused his injuries. Finally, Atrium argues that Sims “fails to allege what safer,

alternative, and practicable designs existed.” [DN 8 at 14].

       The Court disagrees with Atrium’s arguments. The allegations in the Amended Complaint

state a plausible claim for relief for a strict liability design defect claim. Sims sufficiently alleges




                                                  10
that the mesh was defective because of “the use of non-medical grade polypropylene.” [DN 16-1

at 16]. Sims alleges that such material “utilizes hundreds of polypropylene loops that increase

surface area [of the mesh] and inflammation.” [DN 16-1 at 16]. In so doing, Sims identifies the

aspect of the mesh’s design that is defective and how that alleged defect caused his injuries,

satisfying the causal element of the claim. The Court agrees with Atrium that courts in Kentucky

generally require a plaintiff to prove that a safer, feasible alternative design was available when it

made the product. Naiser v. Unilever U.S., Inc., 975 F. Supp. 2d 727, 745 (W.D. Ky. Sept. 30,

2013). However, “proof of an alternative design is not a requirement at this stage of the

proceedings.” Id. At 746. Instead, to satisfy a 12(b)(6) challenge, “a complaint must only ‘contain

either direct or inferential allegations respecting all the material elements to sustain a recovery

under some viable legal theory.’” Id. (quoting Glassner v. R.J. Reynolds Tobacco Co., 223 F.3d

343, 346 (6th Cir. 2000). In this case, the Court finds that Sims’ Amended Complaint contains

such allegations. Sims alleges that alternative designs for implantation and treatment of hernias

and soft tissue repair exist. [DN 16-1 at 11]. Further, Sims alleges that the mesh was made from

non-medical grade polypropylene. [DN 16-1 at 16]. The Court finds that from these allegations,

it can be inferred that a safer, feasible alternative design exists—namely, a surgical mesh produced

from material other than non-medical grade polypropylene. Thus, Sims’ Motion to Amend as to

his design defect strict products liability claim is GRANTED.

               ii.     Manufacturing Defect

       Sims alleges that Atrium can be held liable for his injuries under a strict products liability

manufacturing defect cause of action. Atrium argues that Sims’ strict liability manufacturing

defect claim as amended is insufficiently pleaded. Under Kentucky law, a plaintiff alleging a

manufacturing defect must show that the product was “in a defective condition because it was not




                                                 11
manufactured or assembled in accordance with its specifications” and that the condition caused

the alleged injuries. See Greene v. B.F. Goodrich Avionics Sys., Inc., 409 F.3d 784, 788 (6th Cir.

2005) (applying Kentucky law); Bosch v. Bayer Healthcare Pharm., Inc., 13 F. Supp. 3d 730, 743–

44 (W.D. Ky. 2014). Kentucky has adopted the Restatement (Second) of Torts § 402A. See

Dealers Transport Co. v. Battery Distrib. Co., 402 S.W.2d 441, 446–47 (Ky. App. 1965). “Under

§ 402A, the defendant is held strictly liable if the plaintiff proves the product was ‘in a defective

condition unreasonably dangerous to the user or consumer.’” Greene, 409 F.3d at 788–89 *880

(quoting Montgomery Elevator Co. v. McCullough by McCullough, 676 S.W.2d 776, 780 (Ky.

1984)). “Unreasonably dangerous” means “a product that is ‘dangerous to an extent beyond that

which would be contemplated by the ordinary consumer who purchases it, with the ordinary

knowledge common to the community as to its characteristics.’” Greene, 409 F.3d at 789 (quoting

Restatement (Second) of Torts § 402A cmt. i). “Defective” means “that the product does not meet

the reasonable expectations of the ordinary consumer as to its safety.” Greene, 409 F.3d at 789

(quoting Worldwide Equip., Inc. v. Mullins, 11 S.W.3d 50, 55 (Ky. Ct. App. 1999)); see also

Waltenburg v. St. Jude Med., Inc., 33 F. Supp. 3d 818, 835 (W.D. Ky. 2014); Bosch, 13 F. Supp.

3d at 743–744.

       In this case, Atrium avers that Sims failed to allege facts to support a manufacturing defect

claim, instead offering “only a formulaic recitation of various elements of the claim, devoid of any

factual enhancements.” [DN 8 at 15]. Consequently, Atrium claims that allowing Sims to amend

would be futile and thus the motion should be denied. Although Sims alleges that “the ProLite

surgical mesh manufactured . . . by Atrium was defective in . . . formulation, because when the

mesh left the hands of Atrium . . . it was unreasonably dangerous and more dangerous than an

ordinary consumer would expect” [DN 16-1 at 15–16], Sims fails to allege specific facts to support




                                                 12
the manufacturing defect claim. He does not allege any specific manufacturing defect or failure

that occurred with Atrium’s product. He similarly does not allege how Atrium deviated from the

product’s specifications. Due to the lack of factual allegations, the Court holds that Sims failed to

properly state a plausible manufacturing defect claim. Thus, Sims’ Motion to Amend as to this

claim is DENIED.

               iii.    Failure to Warn

       To plead a failure to warn claim under Kentucky law, a plaintiff must allege facts for the

Court to infer that (1) the manufacturer failed to provide his prescribing physician with adequate

warnings about risks of which it knew or should have known and (2) the inadequate warnings

proximately caused his injuries. Prather v. Abbott Labs., 960 F. Supp. 2d 700, 708–09 (W.D. Ky.

Apr. 2, 2013). Here, Sims adequately alleges how the warnings provided were defective and how

they caused his injury. Specifically, in his Amended Complaint, Sims alleges that Atrium

manufactured, marketed, distributed and/or supplied its ProLite surgical mesh without adequate

warning to Sims’ prescribing physician that the mesh could cause “adhesion formation, mesh

contracture, hernia recurrence, chronic pain, bowel complications, seroma formation, fistula

formation, hematoma formation, infection, erosion, and extrusion . . . .”        [DN 16-1 at 17].

Additionally, Sims contends that Atrium’s failure to adequately test and study the risks further

rendered the warnings for the mesh inadequate. [DN 16-1 at 16]. Consequently, Sims suffered

chronic pain both before and after his hernia repair surgeries to remove the defective mesh.

Contrary to Atrium’s argument, the statements in the amended complaint satisfy the pleading

standard articulated in Iqbal and Twombly. As such, Sims’ Motion to Amend regarding his failure

to warn strict products liability claim is GRANTED.

               c. Count III – Negligence Per Se




                                                 13
       In Count III, Sims alleges that Atrium was negligent per se regarding the ProLite mesh.

Specifically, Sims avers that Atrium’s acts and omissions constitute a violation of both the Federal

Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. §§ 331(a) and 333(a)(2) as well as the

Kentucky Products Liability Act, K.R.S. § 411.300. [DN 16-1 at 18]. Negligence per se “is merely

a negligence claim with a statutory standard of care substituted for the common law standard of

care.” Real Estate Mktg., Inc. v. Franz, 885 S.W. 2d 921, 926–27 (Ky. 1994) (citation omitted),

overruled on other grounds by Giddings & Lewis, Inc. v. Indus. Risk Insurers, 348 S.W.3d 729,

741 (Ky. 2011). “[It] provides an avenue by which a damaged party may sue for a violation of a

statutory standard of care if the statute in question provides no inclusive civil remedy and if the

party is within the class of persons the statute is intended to protect.” Young v. Carran, 289 S.W.3d

586, 589 (Ky. Ct. App. 2008) (citing Hargis v. Baize, 168 S.W.3d 36, 40 (Ky. 2005)). Kentucky

codified the common-law doctrine of negligence per se in K.R.S. § 446.070, which states that “[a]

person injured by the violation of any statute may recover from the offender such damages as he

sustained by reason of the violation, although a penalty or forfeiture is imposed for such violation.”

Under Kentucky law, to state a plausible negligence per se claim, a plaintiff must show that: (1)

he falls within the class of persons a statute was intended to protect; and (2) the statute is penal in

nature and provides no civil remedy. See Dukes v. Mid-Eastern Athletic Conference, 213 F. Supp.

3d 878, 885 (W.D. Ky. Sept. 30, 2016).

       Atrium responds that Sims’ allegation fails for two reasons. “First, Kentucky law does not

recognize negligence per se claims based upon alleged violations of federal law. Second, Plaintiff

has failed to satisfy the pleading standards articulated in Twombly and Iqbal as to the state law

portion of the claim.” [DN 8 at 18]. Atrium correctly states Kentucky’s treatment of negligence

per se claims premised upon violations of federal law. Kentucky courts limit the common-law




                                                  14
claim of negligence per se and decline to extend it to federal statutes and regulations. See

Waltenburg v. St. Jude Med., Inc., 33 F. Supp. 3d 818, 837 (W.D. Ky. 2014) (“[A] negligence per

se claim premised on violations of federal law is not cognizable under Kentucky law.”); Kemp v.

Medtronic, Inc., 2001 WL 91119, at *1 (6th Cir. Jan. 26, 2001) (per curiam) (rejecting a claim for

negligence per se because, “[t]here does not exist a federal private right of action for violation of

the Federal Food, Drug, and Cosmetics Act”). As such, Sims’ negligence per se claim reliant upon

alleged violations of the FDCA §§ 331(a) and 333(a)(2) is not a legally cognizable claim and could

not survive a motion to dismiss. To grant Sims the opportunity to amend this claim would be

futile.

          Regarding Sims’ state law-based negligence per se claim, Sims states that he is within the

class of persons the statute was designed to protect and that his injuries are the type of harm the

statute was designed to prevent. [DN 16-1]. However, Sims fails to make any statement regarding

whether the cited statute is penal in nature or whether the statute provides for a civil remedy. By

failing to provide any factual content on those elements, Sims cannot satisfy the pleading

requirement of Twombly and Iqbal. Further, Sims relies on a statute that is definitional. See K.R.S.

§ 411.300 (defining “product liability action” and “plaintiff”). “Statutory definitions . . . are not

penal statutes.” K.F. v. Jefferson Cty. Sch. Dist., 2007 WL 1231562, at *5 (W.D. Ky. April 25,

2007). Consequently, the amended claim cannot survive a motion to dismiss and, as such, granting

Sims’ motion would be futile. Sims’ Motion to Amend as to his negligence per se claim is

DENIED.

                 d. Count IV – Breach of Implied Warranty

          In Count IV, Sims alleges that Atrium breached an implied warranty. To plead a plausible

breach of implied warranty claim in Kentucky, a plaintiff must provide evidence that the seller is




                                                  15
a merchant with respect to the goods involved in the sale. K.R.S. § 355.2-314. Specifically,

Kentucky law makes clear that a plaintiff asserting “a claim based upon an implied warranty must

establish that it enjoyed privity of contract with the defendant-seller against whom the implied

warranty claim is asserted.” Brown Sprinkler Corp. v. Plumbers Supply Co., 265 S.W.3d 237, 240

(Ky. App. 2007) (citing Compex Int’l Co., Ltd. v. Taylor, 209 S.W.3d 462 (Ky. 2006)). Atrium

correctly states that, “[t]o establish the requisite privity relationship, Plaintiff must plead that he

purchased ProLite Mesh directly from Atrium.” [DN 8 at 20]. As a rule under Kentucky law,

“privity of contract does not extend beyond the buyer-seller setting.” Bosch v. Bayer Healthcare

Pharmaceuticals, Inc., 13 F. Supp. 3d 730, 747 (W.D. Ky. April 8, 2014). In neither Sims’ original

Complaint nor his Amended Complaint does Sims allege that he purchased the ProLite Mesh from

Atrium. Because Sims is unable to establish the privity of contract element necessary to establish

a claim for breach of implied warranty, allowing Sims to amend this claim would be futile. As

such, Sims’ Motion to Amend as to his breach of implied warranty claim is DENIED.

               e. Count V – Breach of Express Warranty

       Sims next claims that Atrium expressly warranted that the ProLite surgical mesh was safe,

effective, and fit and proper for its intended use. To plead a plausible claim for breach of express

warranty, the plaintiff must prove more than there was simply a warranty. The plaintiff must

prove: (1) the seller made an affirmation of fact or promise; (2) that related to the goods; and (3)

became part of the basis of the bargain between the parties. K.R.S. § 355.2-313(1)(a). A warranty

is the basis of the bargain if it has been relied upon as one of the inducements for purchasing the

product. Overstreet v. Norden Labs., Inc., 669 F.2d 1286, 1290 (6th Cir. 1982). Under Kentucky

law, “[i]t is not necessary to the creation of an express warranty that the seller use formal words

such as ‘warrant’ or ‘guarantee’ or that he have a specific intention to make a warranty.”




                                                  16
K.R.S. § 355.2-313(2). However, “[e]very statement made by a seller . . . does not create an

express warranty.” Overstreet, 669 F.2d at 1290.

       Sims asserts that Atrium “expressly warranted” that the ProLite surgical mesh was “safe,

effective, fit and proper for its intended use.” [DN 16-1 at 19]. Sims further alleges that he and

his physician relied on Atrium’s representations in allowing the implantation of the mesh,

including those representations made in its labeling and Instructions for Use. According to Sims,

Atrium breached these express warranties because the mesh was not safe and was unfit for the uses

for which it was intended. Specifically, Sims states that Atrium breached its warranty by

“continuing sales and marketing campaigns highlighting the safety and efficacy of their product,

while they knew or should have known of the defects and risk of product failure and resulting

patient injuries” as well as by “not disclosing that [the mesh] was made of dangerous non-medical

grade polypropylene that is toxic to the human body.” [DN 16-1 at 19–20].

       The Court concludes these allegations are insufficient to withstand a motion to dismiss

because they offer nothing more than “a formulaic recitation” of the elements of a claim for breach

of express warranty. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Despite Sims

referring to an “express warranty,” he has not identified any specific affirmation or promise that

formed part of the basis of the bargain with Atrium. See House v. Bristol-Myers Squibb Company,

2017 WL 55876, at *6 (W.D. Ky. Jan. 4, 2017) (citing Corwin v. Conn. Valley Arms, Inc., 74 F.

Supp. 3d 883, 892 (N.D. Ill. 2014) (allegations that bullets “were reasonably fit for their intended

uses without endangering human safety . . . are insufficient because they offer nothing more than

‘a formulaic recitation’ of the elements” of an express warranty claim); cf. Naiser v. Unilever U.S.,

Inc., 975 F. Supp. 2d 727, 733–36, 741 (W.D. Ky. 2013) (finding complaint alleged express

warranty where it identified specific factual misrepresentations, such as representations that “the




                                                 17
product's effects would last no longer than 30 days,” when it “could be expected to last for

months,” and that “the product contained no formaldehyde,” when it actually “contained a

chemical known to release formaldehyde upon its use”)).

       Additionally, Sims cannot base his express warranty claim on allegations that Atrium failed

to disclose and fraudulently concealed that the surgical mesh was “made of dangerous non-medical

grade polypropylene that is toxic to the human body.” [DN 16-1 at 20]. “An express warranty is

created by an ‘affirmation of fact or promise,’ not an omission.” House, 2017 WL 55876, at 6

(citing K.R.S. § 355.2-313). Because Sims’s Amended Complaint does not plead sufficient facts

to survive a motion to dismiss, his Motion to Amend regarding the express warranty claim is

DENIED.

               f. Count VI – Negligent Misrepresentation

       Finally, Sims alleges that Atrium negligently misrepresented the risks associated with its

ProLite mesh. Under Kentucky law, to assert a negligent misrepresentation claim a plaintiff must

identify the false or misleading information provided by the specific defendant. See Gaunce v. CL

Med. Inc., 2015 WL 893569, at *2–3 (E.D. Ky. Mar. 2, 2015); Giddings & Lewis, Inc. v. Indus.

Risk Insurers, 348 S.W.3d 729, 746 (Ky. 2011). “Additionally, a plaintiff must demonstrate: (1)

the subject plaintiff was a reasonably foreseeable recipient of the information; (2) he justifiably

relied on the information; (3) he exercised reasonable care in relying on the information; and (4)

the false statements allegedly made by the defendant were a proximate cause of the plaintiff's

damage.” Estate of DeMoss v. Eli Lilly and Co., 234 F. Supp. 3d 873, 880 (W.D. Ky. 2017) (citing

Presnell Constr. Managers, Inc. v. EH Constr., LLC, 134 S.W.3d 575, 580 (Ky. 2004)).

       A plaintiff alleging a negligent misrepresentation claim under Kentucky law must meet the

heightened pleading requirements of Rule 9(b). Republic Bank & Trust Co. v. Bear Stearns &




                                                18
Co., Inc., 683 F.3d 239, 247–48 (6th Cir. 2012). Sims’ allegations fail to state a claim for negligent

misrepresentation under Rule 9(b). The Amended Complaint does not specifically identify the

statements at issue or allege, beyond highly generalized allegations, when or where the alleged

statements were made. As such, Sims’ Amended Complaint fails to meet Rule 9(b)’s particularity

requirements. See, e.g., Gaunce, 2015 WL 893569, at *2–3 (dismissing plaintiff’s negligent

misrepresentation claim where they failed to “specify the time, nature, and place of the

communications or omission” and thus were insufficient to sustain the claim under Rule 9(b)’s

heightened pleading standard). Consequently, Sims’ Motion to Amend regarding his negligent

misrepresentation claim would be futile and is DENIED.

                                         IV. CONCLUSION

       As per the Court’s July 16, 2018 order, for those claims which the Court has granted Sims’

Motion for Leave to Amend, Atriums’ Motion to Dismiss is moot. Concerning the claims which

the Court has denied Sims’ Motion for Leave to Amend, it is necessary to address Atrium’s Motion

to Dismiss. As previously stated, the futility standard for considering a motion to amend is the

same standard used to assess a motion to dismiss. Rose v. Hartford Underwriters Ins. Co., 203

F.3d 417, 420 (6th Cir. 2000). Because the proposed Amended Complaint [DN 16-1] includes the

same allegations as those included in the original Complaint [DN 1], the above analysis applies to

the original claims. For the same reasons articulated above, Sims’ Negligent Manufacture, Strict

Products Liability Manufacturing Defect, Negligence Per Se, Breach of Implied Warranty, Breach

of Express Warranty, and Negligent Misrepresentation claims as articulated in his original

Complaint fail to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007)). As such, these

claims are dismissed.




                                                 19
          For the reasons set forth above, IT IS HEREBY ORDERED that Defendant’s Motion to

Dismiss [DN 8] is GRANTED as to Plaintiff’s Negligent Manufacture, Strict Products Liability

Manufacturing Defect, Negligence Per Se, Breach of Implied Warranty, Breach of Express

Warranty, and Negligent Misrepresentation claims and is moot as to Plaintiff’s Negligent Design,

Negligent Failure to Warn, Strict Products Liability Design Defect, and Strict Products Liability

Failure to Warn claims. Plaintiff’s Motion for Leave to File First Amended Complaint [DN 16] is

GRANTED as to his Negligent Design, Negligent Failure to Warn, Strict Products Liability

Design Defect, and Strict Products Liability Failure to Warn claims and DENIED as to his

Negligent Manufacture, Strict Products Liability Manufacturing Defect, Negligence Per Se,

Breach of Implied Warranty, Breach of Express Warranty, and Negligent Misrepresentation

claims.




                                                                             October 15, 2018




cc: counsel of record




                                               20
